PER CURIAM.
John C. Mosby, III, on behalf of the Mosby Trust (Trust), appeals from a district court decision affirming a bankruptcy court’s dismissal of the Trust’s voluntary petition for reorganization filed under chapter 11 of the bankruptcy code. The district court concluded, as had the bankruptcy court, that the Trust was a personal or spendthrift trust rather than a “business trust” and thus could not seek protection under chapter 11. See In re Mosby, 61 B.R. 636 (E.D.Mo.1985) (affirming In re Mosby, 46 B.R. 175 (Bkrtcy.E.D.Mo.1985)); see also 11 U.S.C. §§ 109(d), 101(30), 101(8).
On appeal, the single issue presented is whether the Mosby Trust is a business trust and as a result qualifies to seek protection under chapter 11. We have thoroughly examined the record and the applicable law and conclude that no factual or legal error has been committed. Because we agree that the Mosby Trust is not a business trust as is required by the bankruptcy code, we affirm the dismissal of the Trust’s bankruptcy petition. See 8th Cir.R. 14.